Citation Nr: 1516044	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for right hip pain.

2.  Whether new and material evidence has been received to reopen the claim for service connection for left hip pain.

3.  Whether new and material evidence has been received to reopen the claim for service connection for right hand pain.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for left hip disability.

6.  Entitlement to service connection for right hand disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records, which have been reviewed by the RO and the Board in conjunction with the current appeal.  

The issue of entitlement to service connection for a right hand disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1. The RO denied claims for service connection for left hip and right hand pain, as well as an application to reopen the claim for service connection for right hip pain in an unappealed December 2008 rating decision. 

2. The evidence received since the December 2008 rating decision relates to an unestablished fact necessary to substantiate the claims for right hip, left hip, and right hand disabilities.

3.  The appellant, a Persian Gulf War Veteran, has chronic pain of the hips without identified pathology.


CONCLUSIONS OF LAW

1. The December 2008 rating decision denying the claims for service connection for left hip and right hand pain and the application to reopen the claim for service connection for right hip pain is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As new and material evidence has been received, the claim for service connection for right hip disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As new and material evidence has been received, the claim for service connection for left hip disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  As new and material evidence has been received, the claim for service connection for right hand disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The Veteran's right hip symptomatology is presumed to have been incurred during her Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

6.  The Veteran's left hip symptomatology is presumed to have been incurred during her Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claims for service connection for right hip, left hip, and right hand disabilities,and the claim for service connection for right and left hip disabilities, on the merits, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

II.  Claims to Reopen

In a January 1994 rating decision, the RO denied service connection for right hip pain.  In that decision, the RO noted that while the Veteran complained of right hip pain in service in 1993, there was no further evidence of a chronic right hip condition in service or on separation examination.

The RO denied reopening the claim for service connection for right hip pain in a June 1995 rating decision, noting that while post-service VA outpatient treatment records showed complaints of right hip pain in October 1993 and February 1994, x-rays were negative and there was no diagnosis of a chronic right hip disability. The RO determined that new and material evidence to reopen the claim had not been received.

In May 2008, the Veteran filed claims for service connection for bilateral hip disability and right hand disability.  In a December 2008 rating decision, the RO denied the application to reopen the claim for right hip pain, again finding that new and material evidence had not been received, as newly-received VA treatment record failed to document a right hip condition.  

The RO also denied the claim for service connection for right hand painin the December 2008 rating decision, indicating that while the Veteran was treated for right hand swelling in July 1993, no permanent residual or chronic disability subject to service connection was shown.

Additionally, the RO denied service connection for left hip pain, noting that while the Veteran was treated for left hip strain in service, there was no indication of permanent residual or chronic disability subject to service connection.

The Veteran was notified of the December 2008 rating decision and of her appellate rights in January 2009 letter.  The Veteran submitted a notice of disagreement and the claims for were then readjudicated in a December 2009 statement of the case based upon all evidence of record at that time. However, the Veteran did not submit a timely Form 9, Appeal to the Board, following the issuance of the statement of the case.  The RO informed her that her Form 9 received in April 2010 was not timely. The December 2008 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in April 2010. In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence received following the December 2008 rating decision includes additional VA treatment records, a June 2010 VA examination report, additional written statements from the Veteran, and March 2010 statements from a treating VA physician, Dr. M.

In the March 2010 statements, Dr. M. indicated that she had reviewed the Veteran's service treatment records and that she had treated the Veteran for chronic pain of the right hand/wrist and right and left hips.  Dr. M. opined the Veteran's current problems with the right hip, left hip, and right hand are at least as likely as not related to the in-service complaints.  The June 2010 VA examiner diagnosed sprain of the right hand and noted an assessment of bilateral hip pain with tenderness of the insertion of the left quadriceps on the pelvic brim on the left and tenderness in the sacroiliac areas bilaterally.  

At the time of the last rating decision, there was no evidence of chronic hip and right hand disabilities related to the documented in-service complaints.  Since the last determination, the Veteran provided evidence suggestive of chronic disabilities of the hips and right hand, which Dr. M. related to the in-service complaints. Based upon the evidence that previously existed, such evidence may cure one of the prior evidentiary defects. 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for right hip, left hip and right hand disabilities are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection for Right and Left Hip

This Persian Gulf Veteran has appealed the denial of service connection for a bilateral hip disability.  In this case, there is objective evidence of pain and some limitation of motion.  However, there is no evidence of a recognized pathology (disease or injury).  Since the Veteran served in the Persian Gulf, the provisions of 38 U.S.C.A. § 1117 are potentially applicable.  As indicated above, the appellant has hip disability manifested by pain, tenderness and limitation of motion.  On VA examiantion in June 2010, the examiner assessed bilateral hip pain with tenderness of the insertion of the left quadriceps on the pelvic brim on the left and tenderness in the sacroiliac areas bilaterally. There are objective indicators and there is no evidence of pathology (disease or injury) to account for the objective manifestations.

Service connection for right and left hip symptomatology due to undiagnosed illness is granted.


ORDER

The application to reopen the claim for service connection for right hip disability is granted.

The application to reopen the claim for service connection for left hip disability is granted.

The application to reopen the claim for service connection for right hand disability is granted.

Service connection for right hip symptomatology due to undiagnosed illness is granted. 

Service connection for left hip symptomatology due to undiagnosed illness is granted.


REMAND

Upon review of the claims file, the Board believes that additional development on the reopened claim is warranted.  

As indicated above, the Veteran's service treatment record reflects complaint related to the right hand.  In July 1993, the Veteran complained of slight swelling and pain to the right wrist and hand after playing volleyball.  An assessment of extensor tendonitis of the right hand was indicated.

In May 1996, the Veteran underwent x-ray of the right hand after a fall; the x-ray was unremarkable.  On VA examination in October 2002, the Veteran reported that her hands felt stiff and uncomfortable.

In March 2010 statements, Dr. M. of the Central Texas VA Medical Center noted that the Veteran had received continuous VA care since 1993.  She noted that the Veteran's service treatment records showed a right hand injury in July 1993.  Dr. M. indicated that she continued to treat the Veteran for chronic pain of the right hand and wrist.  Dr. M. opined that, after review of the service treatment records, the Veteran's current right hand problems are as likely as not related to the in-service complaints.

The Veteran was afforded a VA examination in June 2010.  While that examiner offered a negative nexus opinion, he did not have the Veteran's claims file available for review.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the foregoing reasons, the June 2010 VA examination is inadequate an addendum opinion based upon complete review of the entire claims file is necessary.

While on remand, any outstanding VA treatment records should be obtained. The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain any outstanding VA treatment records dated since September 2012.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since September 2012. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should take appropriate steps to send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claim on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  Then, provide the Veteran's claims file to the examiner who provided the June 2010 opinion, or if he is unavailable, refer the file to an appropriate medical professional. The entire claims file, to include electronic claims file, must be made available to the designated examiner.  If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all current right hand disorders. Then examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder was incurred in service or is otherwise medically related to service, to include the in-service reports of right hand complaints.  The examiner should indicate that s/he has reviewed the entire claims file and address pertinent findings from service treatment records and post-service treatment records.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached

3.  Then, the AOJ should readjudicate the Veteran's claim for service connection for right hand disability. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


